ORDER

PER CURIAM.
Shirley Treasure, Betty Crane, Tara Folce, Thea Treasure, and Thad Treasure (collectively Appellants) appeal from a trial court judgment entered in accordance *925with a jury verdict in favor of Vanessa Paul (Paul) on Appellants’ Petition for wrongful death and property damage arising out of an automobile accident. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in failing to grant a mistrial due to Paul’s counsel’s comments during his opening statement, Cole ex rel. Cole v. Warren County R-III School Dist., 23 S.W.3d 756, 759 (Mo.App. E.D.2000), and that the trial court did not plainly err in failing to give a limiting instruction to the jury regarding Paul’s counsel’s comments during his closing argument. Rule 84.13(c).1 An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Civ. P.2001, unless otherwise indicated.